PER CURIAM:
Paul Yongo seeks to appeal the district court’s order denying his appeal of'the magistrate judge’s order denying various non-dispositive motions in Yongo’s civil action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Yongo seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny his motions for appointment of counsel and for preparation of transcripts at government expense, and we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.